Russell, J.
1. Where, in a suit against a telegraph company for the recovery of the statutory penalty for the failure to deliver a message, it is alleged in the petition that the defendant maintained an office at Macon, Georgia, and that the telegram referred to was delivered to the defendant company at Macon, an amendment to the petition, striking the word's “City of Macon” and substituting in lieu thereof “Town of Arlington,” does not set forth a new cause of action; it appearing that the allegation of both the original petition and the amendment referred to the same message, and the purpose of the amendment being merely to correct the mistake made in the original petition in reference to the office at which the message was received.
.2. All of the other questions raised in the record are controlled by the decision this day rendered in Western Union Tel. Co. v. Calhoun, ante, 479 (79 S. E. 370). Judgment affirmed.
Action^for penalty; from city court of Miller county — Judge Geer. March 13, 1913.
Bush & Stapleton, Dorsey, Brewster, Howell & Heyman, John K. MacDonald Jr., for plaintiff in error.